Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US 2006/0241745) in view of Eliasen et al (US 2007/0255399; hereafter referred to as EN).  Solem meets the claim language where:
The heart implant as claimed is the apparatus (42) of Solem (see Figures 5d to 5j, the abstract, and paragraphs 98-103);
The closure element as claimed is the valve means (52) of Solem (see the abstract and paragraphs 11-13);
The expandable cage as claimed is the anchoring means (54) of Solem (see Figures 2a-3d, 5a, 5j, 10b, 11a, and 13a to 13j), and 
The pair of connectors for interconnecting the closure element and the expandable cage to each other and modifying axial and/or rotational position of the two as claimed is met by the structures shown in Figures 5d to 5j of Solem and as described in paragraphs 98-103 of Solem;

However, Solem fails to disclose closure element that includes an expandable sheath fixed to ends of a central column such as to form a fluid tight space around a central column as now claimed. EN (see the abstract, Figures 9, 11, 12, 16A 17A, and 

    PNG
    media_image1.png
    690
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    438
    media_image2.png
    Greyscale

Regarding claim 5, the nut as claimed is the female containing portion and the screw as claimed is the male containing portions shown in Figure 5j.
Regarding claim 6, the Applicant is directed to see paragraph 103 of Solem.
Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.
The Applicant traverses the previous prior art rejection utilizing Solem by arguing that Solem has a different form and function to the claimed invention.  In response, the Examiner has applied EN that teaches that it was known to utilize closure elements with the same form and function as the claimed closure element.  For this reason, the claims have been rejected as being unpatentable over Solem in view of the teaching of EN.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774